DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32-35 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kawai (US 2003/0076074) in view of  Uesugi (US 2016/0359345)
                 As to claims 30 and 38, Kawai discloses in figure 7, a battery charge and discharge control device, comprising: 
            a voltage senor for measuring the voltage of a battery [noted that the controller has means of acquiring battery voltage from a measuring section’ see ¶0072] ; and  a control unit [controller for detecting voltage differences; figure 8, controller (318); ¶0050  ] which controls charge and discharge of the battery to ensure that the measured voltage of the battery is within a use range of the voltage corresponding to the use period of the battery [as shown in figure 7; for different charging cycles  with different  upper limit and lower limit voltages  disclosed], wherein the control unit controls the charge and discharge of the battery by setting the use range of the voltage to be within the use range of a first voltage during the initial-use period [noted that the first setting is charging cycle between 0-499; and the upper limit is 4.00V and the lower limit is 3.00V] , and setting the use range of the voltage to be within the use range of a second voltage  [during the second cycle, 500-999, the voltage is set between  4.05V and 2.90V] during an intermediate-use period; the use range of the voltage corresponds to a voltage difference between an end-of-charge voltage and an end-of-discharge voltage; and the use range of the second voltage is greater than the use range of the first voltage [noted that he second use range(V=1.15v) is  greater than the first use range].
               Kawai does not disclose explicitly, setting the use of the voltage to be within the use range of a third voltage during a  late-use period, wherein the use range of the second voltage is greater than the use range of the third voltage. 
        Uesugi discloses in figure 4, setting the use of the voltage to be within the use range of a third voltage [Vch1, Vch2 and Vch3 are disclosed, and the third usage voltage Vch3 is set below the Vch2; see figure 4]  during a  late-use period, wherein the use range of the second voltage is greater than the use range of the third voltage [see ¶0099].
                  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use plurality of battery usage thresholds as shown or taught by Uesugi in Kawai’s apparatus in order to effectively reduce overcharging of the battery so that battery damage due to overcharging easily avoided. 
         As to claims 32, Kawai discloses in figure 4, wherein the use range of the third voltage is greater than the use range of the first voltage [see figure 4; the third voltage ranges 1.31 which is greater than the second voltage range 1.15; ¶0024 ].
         As to claims 33 and 40 Kawai discloses in figure 4, wherein the intermediate-use period starts when the number of charge and discharge cycles of the battery exceeds a threshold number of charge and discharge cycles [see the charging cycles in figure 7 and ¶0024]
       As to claims 34 and 41, Kawai discloses in figure 1, wherein the late- use period starts when a measured maximum capacity of the battery becomes a threshold ratio of a first maximum capacity of the battery [noted that Kawai discloses different rates of battery capacity for controlling charging and discharging the battery].
           As to claims 35 and 42, Kawai discloses in figures 1-7, wherein the control unit sequentially increases the end-of-charge voltage and sequentially reduces the end-of-discharge voltage during the intermediate-use period [see figure 7 and ¶0024].
Claims 37 and  44-45 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawai in view of Kim , and  in view of  Kawahara et al. (US 2007/0145954), hereinafter Kawahara. .
                     As to claim 37, Kawai discloses all of the claim limitations except,  wherein: the use range of the first voltage and the use range of the second voltage are use ranges of the battery voltage when the temperature corresponds to a reference temperature range; and the control unit increases at least one of the  use ranges of the first and second voltages used when the temperature is lower than the reference temperature range, and reduces at least one of the use ranges of the first and second voltages used when the temperature is higher than the reference temperature range.
Noted  that Kawahara discloses using battery temperature parameters to control the charging and discharging of the battery. Based on battery temperature the charging and discharging of battery is controlled and the limited threshold is adjusted. Thus, Kawahara discloses using battery temperature to control battery charge and discharge limit, see Abstract and ¶0017 and ¶0071]. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kawai’s apparatus and add means of measuring battery temperature to control charging and discharging of the battery as taught by Kawahara in order to enables the charge and discharge control to be performed while preventing overcharge and overdischarge of the battery. 
            As to claim 44, Kawai discloses all of the claim inventions except,  wherein the use range of the first voltage and the use range of the second voltage are use ranges of the battery voltage when the temperature corresponds to a reference temperature range, and the method further comprises: increasing at least one of the use ranges of the first and second voltages used when the temperature is lower than the reference temperature range; and reducing at least one of the use ranges of the first and second voltages used when the temperature is higher than the reference temperature range.
[ Noted  that Kawahara discloses using battery temperature parameters to control the charging and discharging of the battery. Based on battery temperature the charging and discharging of battery is controlled and the limited threshold is adjusted. Thus, Kawahara discloses using battery temperature to control battery charge and discharge limit, see Abstract and ¶0017 and ¶0071]. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kawai’s apparatus and add means of measuring battery temperature to control charging and discharging of the battery as taught by Kawahara in order to enables the charge and discharge control to be performed while preventing overcharge and overdischarge of the battery. 
	As to claim 45, Kawai and  Kawahara disclose,  wherein, when the temperature is higher than the reference temperature range, the end-of-discharge voltage during the intermediate-use period is lower than the end-of- discharge voltage during the initial-use period [see Kawahar’s ¶0017]. 
Allowable Subject Matter
Claims 36 is allowed
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 36: primarily, the prior art of record does not disclose or suggest in the claimed combination: when a first full-charge voltage of the battery is FCV, a negative electrode threshold potential is NECV, a deterioration condition is AC, a capacity reduction rate is CRR, a reference end-of-charge voltage is REOC, a first reference end-of- discharge voltage is REOD1, and a second end-of-discharge voltage is REOD2, the end-of-charge voltage (EOC) is determined according to the equation the end-of-discharge voltage (EOD) is determined according to the equation the negative electrode threshold potential is a potential value of a negative electrode where a negative electrode active material contained in the battery causes a phase change; the deterioration condition is a percentage value corresponding to a certain discharge capacity that is reduced relative to an initial discharge capacity of the battery; the capacity reduction rate is a percentage value corresponding to a difference between the initial discharge capacity and a present discharge capacity of the battery; the reference end-of-charge voltage and the first reference end-of-discharge voltage correspond to the use range of the first voltage; and the second reference end-of-discharge voltage is lower than the first end-of- discharge voltage.
For claim 43: primarily, the prior art of record does not disclose or suggest in the claimed combination: wherein, when a first full-charge voltage of the battery is FCV, a negative electrode threshold potential is NECV, a deterioration condition is AC, a capacity reduction rate is CRR, a reference end-of-charge voltage is REOC, a first reference end-of- discharge voltage is REOD1, 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859